EXHIBIT 10.16
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made as of _______________
, 2011 by and among Western Liberty Bancorp, a Delaware corporation (the
“Company”), and ___________________ (“Indemnitee”).
     WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as [directors] [officers] or in other capacities
unless they are provided with adequate protection through insurance and/or
adequate indemnification against inordinate risks of claims and actions against
them arising out of their service to and activities on behalf of the
corporation;
     WHEREAS, the Company has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
     WHEREAS, the Delaware General Corporation Law (“DGCL”), expressly provides
that the indemnification provisions set forth therein are not exclusive, and
thereby contemplate that contracts may be entered into between companies and
members of the board of directors, officers and others with respect to
indemnification;
     WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified;
     WHEREAS, Indemnitee may not be willing to serve as a [director] [officer of
the Company without the additional protection provided for under this Agreement,
and the Company desires Indemnitee to serve in such capacity and Indemnitee is
willing to serve and continue to serve on the condition that he be so
indemnified; and
     NOW, THEREFORE, the Company and Indemnitee do hereby agree as follows:
     1. SERVICES TO THE COMPANY. Indemnitee will serve, or continue to serve, at
the will of the Company in accordance with the Bylaws, as a [director] [officer]
of the Company for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his resignation; provided, however, that nothing herein is
intended to modify or alter the rights and obligations of the Company and
Indemnitee under any employment agreement between the Company and Indemnitee
that is now in effect or that hereafter comes into effect.
     2. DEFINITIONS. As used in this Agreement:
     (a) “Action” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise, and whether of a
civil, criminal, administrative or investigative nature.
     (b) “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, that Beneficial Owner shall exclude
any Person otherwise becoming a

 



--------------------------------------------------------------------------------



 



Beneficial Owner by reason of the stockholders of the Company approving a merger
of the Company with another entity.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Bylaws” means the Amended and Restated Bylaws of the Company, as such
Amended and Restated Bylaws may hereafter be further amended from time to time.
     (e) “Certificate of Incorporation” means the Second Amended and Restated
Certificate of Incorporation of the Company, as such Second Amended and Restated
Certificate of Incorporation may have been amended or may hereafter be further
amended from time to time.
     (f) A “Change in Control” shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events:
     (i) Upon any “person” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;
     (ii) During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (i), (iii), or (iv) of
this Section or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;
     (iii) Upon a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (other than those covered by
the exceptions in (i) above) acquires more than 50% of the combined voting power
of the Company’s then outstanding securities shall not constitute a Change in
Control of the Company; or
     (iv) Upon approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets other than the sale
or disposition of all or substantially all of the assets of the Company to a
person or persons who beneficially own, directly or

2



--------------------------------------------------------------------------------



 



indirectly, at least 50% or more of the combined voting power of the outstanding
voting securities of the Company at the time of the sale.
     (g) “Corporate Status” describes a person who is or was serving as a
director, officer, employee or agent of the Company or, at the request of the
Company, as a director, officer, employee, agent or trustee of any other
Enterprise. References to “serving at the request of the Company” shall include,
without limitation, any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.
     (h) “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
     (i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (j) “Enterprise” means the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.
     (k) “Expenses” means all disbursements or expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding, including (without limitation) attorneys’ fees
and expenses, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, and delivery service fees. Expenses also include disbursements
and expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation, the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent.
     (l) Reference to “fines” shall include any excise tax assessed with respect
to any employee benefit plan.
     (m) A person who acted in good faith and in a manner he reasonably believed
to be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company.”
     (n) References “to the fullest extent permitted by applicable law” shall
include, but not be limited to:
     (i) to the fullest extent permitted by the provision of the DGCL, as
applicable, that authorizes or contemplates additional indemnification by
agreement, or the corresponding provision of any amendment to or replacement of
the DGCL, as applicable;
     (ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its [directors] [officers]; and
     (iii) with respect to the advancement of Expenses, to the fullest extent
not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002 or any successor
provision of law.
     (o) “Proceeding” means any Action in which Indemnitee was, is or will be
involved (as a party or otherwise) by reason of Indemnitee’ s Corporate Status,
or any action taken by him or of any

3



--------------------------------------------------------------------------------



 



action on his part while acting in his Corporate Status, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.
     (p) “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither is, nor in the past
five years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to any such party (other than with respect to matters concerning
the Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. “Independent Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing any of the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company shall pay the reasonable fees and expenses of the
Independent Counsel and fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
     3. THIRD-PARTY PROCEEDINGS. If Indemnitee is, or is threatened to be made,
a party to or a participant in any Proceeding, other than a Proceeding by or in
the right of the Company to procure a judgment in its favor against Indemnitee,
the Company shall indemnify Indemnitee to the fullest extent permitted by
applicable law against all Expenses, judgments, fines and amounts paid in
settlement directly or indirectly incurred by or behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company and, in the case of a
criminal proceeding, had no reasonable cause to believe that his conduct was
unlawful.
     4. PROCEEDINGS BY OR IN THE RIGHT OF A COMPANY. If Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of the Company to procure a judgment in its favor, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law against
all Expenses directly or indirectly incurred by or on behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company. No indemnification for
Expenses shall be made under this Section 4 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company unless the Delaware Court of Chancery or any court in
which the Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.
     5. PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL.
     (a) Notwithstanding any other provisions of this Agreement, to the fullest
extent permitted by applicable law:
     (i) To the extent that Indemnitee is a party to (or a participant in) and
is successful, on the merits or otherwise, in any Proceeding or in defense of
any claim, issue or matter therein, in whole or in part, the Company shall
indemnify Indemnitee against all Expenses directly or indirectly incurred by or
on behalf of Indemnitee in connection therewith.
     (ii) If Indemnitee is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses directly or indirectly incurred
by or on behalf of Indemnitee in connection

4



--------------------------------------------------------------------------------



 



with (x) each successfully resolved claim, issue or matter and (y) each claim,
issue, or matter related to any claim, issue or matter on which the Indemnitee
was successful.
     (b) For purposes of this Section and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
     6. INDEMNIFICATION FOR EXPENSES OF A WITNESS. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law,
the Company shall indemnify Indemnitee against all Expenses directly or
indirectly incurred by or on behalf of Indemnitee if, by reason of his Corporate
Status, Indemnitee is a witness in any Action to which Indemnitee is not a
party.
     7. ADDITIONAL INDEMNIFICATION. Notwithstanding any limitation in
Sections 3, 4, or 5, the Company shall indemnify Indemnitee to the fullest
extent permitted by applicable law if Indemnitee is a party to or threatened to
be made a party to any Proceeding (including a Proceeding by or in the right of
the Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement in connection with the Proceeding;
provided, that the Company shall have the right to consent to any settlement,
which consent shall not be unreasonably withheld.
     8. EXCLUSIONS. The Company shall not be obligated under this Agreement to
make any indemnity in connection with any claim made against Indemnitee:
     (a) for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Parent within the meaning of
Section 16(b) of the Exchange Act, or similar provisions of other federal or
state statutory law or common law; or
      (b) in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, unless (i) such indemnification is expressly required
to be made by applicable law; (ii) the Board authorized the Proceeding (or any
part of any Proceeding) prior to its initiation; or (iii) the Company provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Company to the fullest extent permitted by applicable law; or
     (c) for which indemnification is prohibited by FDIC rules at 12 C.F.R. Part
359.
     9. ADVANCES OF EXPENSES. Notwithstanding any provision of this Agreement,
to the fullest extent permitted by applicable law, the Company shall advance the
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within thirty (30) days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free, and made without regard to Indemnitee’s ability to
repay the expenses or ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include all reasonable Expenses
incurred pursuing an Action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. The Indemnitee shall qualify for advances solely upon the
execution and delivery to the Company of an undertaking to repay the advance to
the extent that it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company. This Section 9 shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 8.

5



--------------------------------------------------------------------------------



 



     10. PROCEDURE FOR NOTIFICATION AND DEFENSE OF CLAIM.
     (a) Within 30 days after service of process of Indemnitee relating to
notice of the commencement of any Proceeding, Indemnitee shall submit to the
Company a written request, including such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
failure to notify the Company within such period will not relieve the Company
from any liability that it may have to Indemnitee (i) under this Agreement
except to the extent the failure adversely affects the Company’ rights, legal
position, ability to defend or ability to obtain insurance coverage with respect
to such Proceeding or (ii) otherwise than under this Agreement. The Secretary of
the Company shall advise the Board in writing within 72 hours after receipt of
such a request for indemnification.
     (b) If the Company shall be obligated to pay the Expenses in connection
with any Proceeding against the Indemnitee, the Company shall be entitled to
assume and control the defense of such Proceeding (with counsel consented to by
the Indemnitee, which consent shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of its election so to do. After
delivery of such notice, consent to such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of separate counsel subsequently
incurred by the Indemnitee with respect to the same Proceeding, provided that
the reasonable fees and expenses of Indemnitee’s counsel shall be at the expense
of the Company if:
     (i) the employment of separate counsel by the Indemnitee has been
previously authorized by the Company;
     (ii) the Indemnitee or counsel selected by the Company shall have concluded
that there may be a conflict of interest between the Company and the Indemnitee
or among Indemnitees jointly represented in the conduct of any such defense; or
     (iii) the Company shall not, in fact, have employed counsel, to which
Indemnitee has consented as aforesaid, to assume the defense of such Proceeding.
     (c) The Company may participate in the Proceeding at its own expense. The
Company will not, without prior written consent of the Indemnitee, effect any
settlement of a claim in any threatened or pending Proceeding unless such
settlement solely involves the payment of money and includes an unconditional
release of the Indemnitee from all liability on any claims that are or were
threatened to be made against the Indemnitee in the Proceeding.
     11. PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.
     (a) Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 10(a), a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case:
     (i) if a Change in Control has occurred, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
or
     (ii) if a Change in Control has not occurred,
     (A) by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board,

6



--------------------------------------------------------------------------------



 



     (B) by a committee of Disinterested Directors designated by a majority vote
of the Disinterested Directors, even though less than a quorum of the Board,
     (C) if there are no such Disinterested Directors or, if such Disinterested
Directors so direct, by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee, or
     (D) if so directed by the Board, by the stockholders of the Company.
If it is so determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within 10 days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and reasonably available to Indemnitee and reasonably
necessary to such determination. Any Expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.
     (b) If the determination of entitlement to indemnification is to be made by
Independent Counsel, the Independent Counsel shall be selected as follows:
     (i) If a Change in Control shall not have occurred, the Independent Counsel
shall be selected by the Board, and the Company shall give written notice to
Indemnitee advising him of the identity of the Independent Counsel so selected.
     (ii) If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless he shall request that such selection be
made by the Board, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.
In either event, Indemnitee or the Company, as the case may be, may, within
10 days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 10(a)
hereof no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition a court of competent jurisdiction
for resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section

7



--------------------------------------------------------------------------------



 



13(a) of this Agreement, Independent Counsel shall be discharged and relieved of
any further responsibility in such capacity (subject to the applicable standards
of professional conduct then prevailing).
     12. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.
     (a) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
     (b) Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
     (c) If the person, persons or entity empowered or selected to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within 60 days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent a prohibition of such indemnification under applicable
law; provided, that
     (i) such 60-day period may be extended for a reasonable time, not to exceed
an additional 30 days, if the person, persons or entity making the determination
with respect to entitlement to indemnification in good faith requires such
additional time for the obtaining or evaluating of documentation and/or
information relating thereto; and
     (ii) the provisions of this Section 12(c) shall not apply (1) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 11(a) of this Agreement and if (A) within
15 days after receipt by the Company of the request for such determination the
Board has resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (2) if
the determination of entitlement to indemnification is made by Independent
Counsel pursuant to Section 11(a) of this Agreement.
     (d) The termination of a Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

8



--------------------------------------------------------------------------------



 



     (e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with the reasonable care by the Enterprise. The
provisions of this Section 12(e) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Agreement.
     (f) The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of any Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
     13. REMEDIES OF INDEMNITEE.
     (a) If
     (i) a determination is made pursuant to Section 11 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement,
     (ii) advancement of Expenses is not timely made pursuant to Section 9 of
this Agreement,
     (iii) no determination of entitlement to indemnification shall have been
made pursuant to Section 11(a) of this Agreement within 60 days (or, if
Section 12(c)(ii) shall apply, 90 days) after receipt by the Company of the
request for indemnification,
     (iv) payment of indemnification is not made pursuant to Section 5 or 6 or
the last sentence of Section 11(a) of this Agreement within 10 days after
receipt by the Company of a written request therefor, or
     (v) payment of indemnification pursuant to Section 3, 4 or 7 of this
Agreement is not made within 10 days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by a court of his entitlement to such indemnification or
advancement of Expenses, as the case may be. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.
     (b) If a determination shall have been made pursuant to Section 11(a) of
this Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 13 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 13,
the Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
     (c) If a determination shall have been made pursuant to Section 11(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent a prohibition of such
indemnification under applicable law.

9



--------------------------------------------------------------------------------



 



     (d) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within 10 days after receipt by the Company of a written
request therefor), to the fullest extent permitted by applicable law, advance
such expenses to Indemnitee, which are incurred by Indemnitee in connection with
any Action brought by Indemnitee for indemnification or advance of Expenses from
the Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery.
14. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; SUBROGATION.
     (a) The rights provided by this Agreement shall not be deemed exclusive of
any other rights to which Indemnitee may at any time be entitled under
applicable law, the Certificate of Incorporation, the Bylaws, any agreement, a
vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee prior to such amendment, alteration or
repeal. To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.
     (b) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be an insured under such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies. The Company shall promptly notify Indemnitee of any material
change in any such policy. The Company may, but will not be required to, create
a trust fund, grant a security interest or use other means, including, without
limitation, a letter of credit, to ensure the payment of such amounts as may be
necessary to satisfy the obligations to indemnify and advance Expenses pursuant
to this Agreement. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company and Indemnitee shall mutually cooperate and
take all reasonable actions to cause such insurers to pay on behalf of the
insureds, all amounts payable as a result of such proceeding in accordance with
the terms of all applicable policies.
     (c) The Company shall be subrogated to the extent of any payment under this
Agreement to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

10



--------------------------------------------------------------------------------



 



     (d) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, the Certificate of
Incorporation, the Bylaws, contract, agreement or otherwise.
     (e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any Enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other Enterprise.
     15. DURATION OF AGREEMENT, SUCCESSORS AND ASSIGNS. This Agreement shall
continue until and terminate upon the later of: (a) ten years after Indemnitee
has ceased to occupy any positions or have any relationships described in
Section 1 of this Agreement; and (b) the final termination of all Actions
pending or threatened during such period to which Indemnitee may be subject by
reason of Indemnitee’s Corporate Status or by reason of anything done or not
done by Indemnitee in any such capacity. This Agreement shall be binding upon
each of the Company and its successors and assigns and shall inure to the
benefit of and be enforceable by Indemnitee and his personal and legal
representatives, heirs, executors, administrators, distributees, legatees and
other successors.
     16. SEVERABILITY. If any provision or provisions of this Agreement or any
application of any provision hereof shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
     17. ENFORCEMENT.
     (a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby to induce Indemnitee
to serve as a [director] [officer] of the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as a [director]
[officer] of the Company.
     (b) This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, that this Agreement
is a supplement to and in furtherance of the Certificate of Incorporation, the
Bylaws and applicable law, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.
     18. MODIFICATION AND WAIVER. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

11



--------------------------------------------------------------------------------



 



     19. NOTICE BY INDEMNITEE. Indemnitee agrees to promptly notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this
Agreement or otherwise.
     20. NOTICES. Any notices or other communications required or permitted
under, or otherwise in connection with this Agreement, shall be in writing and
shall be deemed to have been duly given when delivered in person or upon
confirmation of receipt when transmitted by facsimile transmission (but only if
followed by transmittal by national overnight courier or hand delivery on the
next business day) or on receipt after dispatch by registered or certified mail,
postage prepaid, addressed, or on the next business day if transmitted by
national overnight courier, in each case as follows: (i) if to the Company,
directed to the Chief Executive Officer at his principal place of business; and
(ii) if to the Indemnitee, to such address as set forth below his name on the
signature page to this Agreement; or such other persons or addresses as shall be
furnished in writing by the Indemnitee to the Company.
     21. CONTRIBUTION. To the fullest extent permissible by applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
     22. APPLICABLE LAW AND CONSENT TO JURISDICTION. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13 of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not otherwise subject to service of process in the State of Delaware,
irrevocably Corporation Service Company, 2711 Centreville Road, Suite 400,
Wilmington, Delaware 19808 as its agent in the State of Delaware as such party’s
agent for acceptance of legal process in connection with any such action or
proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.
     23. IDENTICAL COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together

12



--------------------------------------------------------------------------------



 



shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.
     24. MISCELLANEOUS. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate. The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
* * * * *
     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as
of the day and year first above written.

            WESTERN LIBERTY BANCORP
      By:           Name:           Title:               [Director/Officer]    
 

13